Exhibit 10.1




CONSULTING AGREEMENT

 

THIS AGREEMENT dated for reference the 10th day of September, 2010, between,
First Resources Corp., a Nevada corporation with an address located at 3065
Beyer Blvd. B103-1, San Diego, CA 92154 (the "Company") and Steven J. Radvak, an
individual, with an address located at 10017 N. 60th Place, Paradise Valley,
Arizona  (the “Consultant”).




WHEREAS:

 

A.

The Company is engaged in the business of locating, acquiring and exploring
natural resource mineral properties and has acquired interests in several
mineral properties located in Arizona; and,

 

B.

The Company desires to engage the Consultant to provide those services as more
particularly described herein.




AGREEMENT:




NOW, THEREFORE, in consideration of the foregoing recitals and the covenants and
conditions herein set forth, the parties hereto agree as follows:




ARTICLE 1

ENGAGEMENT




1.1    

The Company hereby engages the Consultant to provide such services as the
Company's Vice President of Exploration, for the Term (as defined in Section
3.1), and the Consultant accepts such engagement. The services to be provided by
Consultant (the “Services”) shall include the following: general assistance to
the Company's business, as it relates to property acquisition and exploration,
and

performance of such other duties and responsibilities as may be reasonably
required from time-to-time either in respect of the foregoing or otherwise by
the Board of Directors.




1.2        

The Company and the Consultant agree that the services to be provided hereunder
by Consultant shall be rendered in Arizona or at such other location as is
mutually agreed to by the Consultant and the Company.




1.3        

The Consultant shall ensure that Consultant devotes sufficient working time,
attention, ability and expertise to successfully provide the Services to the
Company in a timely manner. The Consultant shall at all times use his best
efforts to promote the best interests of the Company. In providing the Services,
Consultant shall report to the Company’s Chief Executive Officer. The Consultant
agrees that the payment of the Fee provided for in this Agreement shall be in
full and complete satisfaction for the work and services provided by Consultant,
regardless of when and where such work and services are performed. The
Consultant further releases the Company from any claims for overtime pay or
other such compensation which may accrue to Consultant by reason of any existing
or future legislation or otherwise.




ARTICLE 2

REMUNERATION




2.1        

In consideration for the Services to the Company, the Company shall issue to
Consultant One Hundred Thousand shares (100,000) of the Company’s Common Stock
(“Issued Stock”), which shall be fully paid upon issuance.




(a)

The Issued Stock and the rights and privileges conferred in whole or in part
hereby may not be transferred, assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise), and the Company shall have no
obligation to transfer such shares, unless registered under the Securities Act
of 1933, as amended (the “Act”) or, in the opinion of counsel to the Company,
such transaction is in compliance with or exempt from the registration and
prospectus requirements of the Act. The Consultant shall pay all costs incurred
by the Company in such a transaction, including but not limited to legal fees
and costs. The Issued Stock shall not be subject to levy and execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of the Issued Stock, or any right or privilege
conferred hereby, contrary to the provisions of this Agreement, or upon the levy
or execution, attachment or similar process on the Issued Stock or the rights
and privileges conferred under this Agreement, the Company shall have the right
to buy back the Issued Stock, in whole or in part, at a purchase price of $0.001
per share. Each certificate or other documentation evidencing the ownership of
any shares of Issued Stock to be imprinted with a legend in substantially the
following form:





--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED. THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND
MAY NOT BE REOFFERED, SOLD, TRANSFERRED, PLEDGED, OR ASSIGNED IN THE ABSENCE OF
(A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER SAID ACT AND
THE STATE SECURITIES ACT OR BLUE SKY ACT OF ANY STATE HAVING JURISDICTION
THEREOF, OR (B) AN OPINION OF COUNSEL, REASONABLY SATISFACTORY IN FORM, SCOPE
AND SUBSTANCE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT
OR THE SECURITIES ACT OR BLUE SKY ACT OF ANY STATE HAVING JURISDICTION WITH
RESPECT THERETO.




(b)

The certificate may also bear additional inscriptions that the Company, in its
sole and absolute discretion, otherwise deems are required by federal, state,
foreign or local securities laws. All shares of Issued Stock shall be subject to
such stop-transfer orders and other restrictions as the Company may deem
advisable under the rules, regulations, and other requirements of the US
Securities and Exchange Commission, any stock exchange upon which the Common
Stock is then listed, and any applicable federal or state securities law, and
the Company may cause a legend or legends to be put on any certificates
evidencing such shares to make appropriate reference to such restrictions.




(c)

The Issued Stock is subject to all restrictions in this Agreement. By acceptance
of the Issued Stock, the Consultant agrees that the Issued Stock will be held
for investment and will not be held with a view to their distribution, as that
term is used in the Act, unless in the opinion of counsel to the Company, such
distribution is in compliance with or exempt from the registration and
prospectus requirements of that Act. As a condition of this Agreement, the
Company may require the Consultant to confirm any factual matters reasonably
requested by counsel for the Company.




THE CONSULTANT UNDERSTANDS THAT THE ISSUED STOCK WILL NOT BE REGISTERED AT THE
TIME THIS AGREEMENT UNDER THE SECURITIES ACT. THE CONSULTANT REPRESENTS THAT IT
IS EXPERIENCE IN EVALUATING COMPANIES SUCH AS THE COMPANY, HAS SUCH KNOWLEDGE
AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS AS TO BE CAPABLE OF EVALUATING
THE MERITS AND RISKS OF ITS INVESTMENT, AND HAS THE ABILITY TO SUFFER THE TOTAL
LOSS OF THE INVESTMENT. THE CONSULTANT FURTHER REPRESENTS THAT IT HAS HAD THE
OPPORTUNITY TO ASK QUESTIONS OF AND RECEIVE ANSWERS FROM THE COMPANY CONCERNING
THE TERMS AND CONDITIONS OF THE ISSUED STOCK, THE COMMON STOCK, AND THE BUSINESS
OF THE COMPANY, AND TO OBTAIN ADDITIONAL INFORMATION TO SUCH CONSULTANT’S
SATISFACTION. THE CONSULTANT FURTHER REPRESENTS THAT IT IS AN “ACCREDITED
INVESTOR” WITHIN THE MEANING OF REGULATION D UNDER THE ACT, AS PRESENTLY IN
EFFECT.




2.3

In addition to the Issued Stock to Consultant pursuant to Section 2 hereof, the
Company shall pay directly, or reimburse Consultant for, its reasonable
Out-of-Pocket Expenses incurred in connection with the performance of the
Services, provided that the Consultant obtains the Company’s prior written
authorization being incurring any Out-of-Pocket-Expenses.




ARTICLE 3

TERM AND TERMINATION




3.1

Subject to Section 3.2, this Agreement shall be for an initial term of 12
months, with an effective date of September 7, 2010 (the “Initial Term”).




3.2        

The Initial Term may be renewed for an additional twelve month term upon the
mutual agreement of the parties hereto in writing.




3.3

The Consultant’s engagement shall only terminate prior to the expiration of the
Initial Term set forth in Section 3.1 or any extension thereof in the event that
at any time if: (i) The Consultant dies, (ii) The Board elects to terminate this
Agreement for “Cause” (as defined below) and notifies the Consultant in writing
of such election, (iii) The Company terminates this Agreement at any time, for
any reason, by providing thirty (30) days written notice to Consultant; or (iv)
The Consultant terminates this Agreement at any time, for any reason, by
providing thirty (30) days written notice to the Company. If this Agreement is
terminated pursuant to clause (i) or (ii) of Section, such termination shall be
effective immediately. If this Agreement is terminated pursuant to clause (iii)
or (iv) of Section, such termination shall be effective thirty (30) days after
delivery of the notice of termination.





2




--------------------------------------------------------------------------------



3.4

“Cause” means: (i) The Consultant has breached the provisions of this Agreement
in any material respect, and has failed to cure such breach within ten (10) days
after receipt of written notice from the Company, (ii) The Consultant has
engaged in willful and material misconduct, including willful and material
failure to perform the Consultant’s duties as an officer or Consultant of the
Company and has failed to cure such default within ten (10) days after receipt
of written notice of default from the Company, (iii) The Consultant has
committed fraud, misappropriation or embezzlement in connection with the
Company’s business, (iv) The Consultant has been convicted or has pleaded NOLO
CONTENDERE to criminal misconduct (except for parking violations, occasional
minor traffic violations and other similar minor violations), or (v) The
Consultant files for bankruptcy. Notwithstanding any termination of this
Agreement, the Consultant, in consideration of Consultant’s engagement hereunder
to the date of such termination, shall remain bound by the provisions of this
Agreement which specifically relate to periods, activities or obligations upon
or subsequent to the termination of the Consultant’s engagement.




3.5

Upon termination of Consultant’s engagement with the Company, the Consultant
shall deliver promptly to the Company all records, manuals, books, blank forms,
documents, letters, memoranda, notes, notebooks, reports, data, tables,
calculations or copies thereof that relate in any way to the business, products,
practices or techniques of the Company, and all other property, trade secrets
and confidential information of the Company, including, but not limited to, all
documents that in whole or in part contain any trade secrets or confidential
information of the Company, which in any of these cases are in Consultant’s
possession or under Consultant’s control. Notwithstanding the foregoing
provisions, Consultant shall be permitted to keep copies of all data for any and
all projects he worked on pursuant to the terms and conditions of this
Agreement. However, any such retained data shall be used solely for Consultant’s
future reference, and provided that under no circumstances may Consultant
disseminate, use, or otherwise utilize the data for any other reason without the
prior written consent of the Company.




ARTICLE 4

CONSULTANT’S REPRESENTATIONS AND WARRANTIES




4.1

Consultant understands and agrees that all rights, titles and interest,
including copyrights, in the materials being created by the Company pursuant to
this Agreement are the exclusive property of the Company and that Consultant
will obtain no rights in such materials.  




4.2

Consultant has all requisite power and authority to grant any and all licenses
created by the Agreement and Consultant further understands that the grant of
rights to the Company in Section 4.1 are not revocable and that the Company will
expend resources in reliance on the irrevocability of such grant of rights.
 Notwithstanding the foregoing provisions, Consultant shall be permitted to keep
copies of all materials for any and all projects he worked on pursuant to the
terms and conditions of this Agreement. However, any such retained materials
shall be used solely for Consultant’s future reference, and provided that under
no circumstances may Consultant disseminate, use, or otherwise utilize the
materials for any other reason without the prior written consent of the Company.




ARTICLE 5

CONFIDENTIAL INFORMATION




Except as permitted or directed by the Company’s Board of Directors, during the
term of Consultant’s engagement or at any time thereafter, the Consultant shall
not divulge, furnish or make accessible to anyone or use in any way (other than
in the ordinary course of the business of the Company) any confidential or
secret knowledge or information of the Company that the Consultant has acquired
or become acquainted with or will acquire or become acquainted with prior to the
termination of the period of Consultant’s engagement by the Company (including
engagement by the Company or any affiliated companies prior to the date of this
Agreement) whether developed by Consultant or by others, concerning any trade
secrets, confidential or secret designs, processes, formulae, plans, devices or
material (whether or not patented or patentable) directly or indirectly useful
in any aspect of the business of the Company, any customer or supplier lists of
the Company, any confidential or secret development or research work of the
Company, or any other confidential information or secret aspects of the business
of the Company. The Consultant acknowledges that the above-described knowledge
or information constitutes a unique and valuable asset of the Company and
represents a substantial investment of time and expense by the Company, and that
any disclosure or other use of such knowledge or information other than for the
sole benefit of the Company would be wrongful and would cause irreparable harm
to the Company. Both during and after the term of Consultant’s engagement, the
Consultant will refrain from any acts or omissions that would reduce the value
of such knowledge or information to the Company. The foregoing obligations of
confidentiality shall not apply to any knowledge or information that is now
published and publicly available or which subsequently becomes generally
publicly known in the form in which it was obtained from the Company, other than
as a direct or indirect result of the breach of this Agreement by the
Consultant.




ARTICLE 6

MISCELLANEOUS




6.1

A facsimile copy of this Agreement signed by any and/or all Parties shall have
the same binding and legal effect as an original of the same.





3




--------------------------------------------------------------------------------



6.2

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one in the
same instrument.  Regardless of whether this Agreement is executed in one or
more counterparts, each such counterpart may be executed by actual or facsimile
signature(s).




6.3

Should either party hereto, or any heir, personal representative, successor or
assign of either party hereto, resort to litigation to enforce this Agreement,
the party or parties prevailing in such litigation shall be entitled, in
addition to such other relief as may be granted, to recover its or their
reasonable attorneys’ fees and costs in such litigation from the party or
parties against whom enforcement was sought.




6.4

This Agreement contains the entire understanding and agreement between the
parties hereto with respect to its subject matter and supersedes any prior or
contemporaneous written or oral agreements, representations or warranties
between them respecting the subject matter hereof.




6.5

If any provision of this Agreement, as applied to either party or to any
circumstances, shall be adjudged by a court to be void or unenforceable, the
same shall be deemed stricken from this Agreement and shall in no way affect any
other provision of this Agreement or the validity or enforceability of this
Agreement. In the event any such provision (the “Applicable Provision”) is so
adjudged void or unenforceable, Consultant and Company shall take the following
actions in the following order: (i) seek judicial reformation of the Applicable
Provision; or (ii) negotiate in good faith with each other to replace the
Applicable Provision with a lawful provision.




6.6

The rights and remedies provided by this Agreement are cumulative, and the
exercise of any right or remedy by either party hereto (or by its successors),
whether pursuant to this Agreement, to any other agreement, or to law, shall not
preclude or waive its right to exercise any or all other rights and remedies.




6.7

No failure or neglect of either party hereto in any instance to exercise any
right, power or privilege hereunder or under law shall constitute a waiver of
any other right, power or privilege or of the same right, power or privilege in
any other instance.  All waivers by either party hereto must be contained in a
written instrument signed by the party to be charged and, in the case of the
Company, by an executive officer of the Company or other person duly authorized
by the Company.  




6.8

The parties intend to be bound only upon execution of this Agreement and no
negotiation, exchange or draft or partial performance shall be deemed to imply
an agreement. Neither the continuation of work by Consultant or any other
conduct shall be deemed to imply a continuing agreement upon the expiration of
this Agreement.




6.9

Company and the party executing this Agreement on behalf of the Company has the
requisite corporate power and authority to enter into and carry out the terms
and conditions of this Agreement, as well as all transactions contemplated
hereunder. All corporate proceedings have been taken and all corporate
authorizations and approvals have been secured which are necessary to authorize
the execution, delivery and performance by Company of this Agreement. This
Agreement has been duly and validly executed and delivered by Company and
constitutes the valid and binding obligations of Company, enforceable in
accordance with the respective terms.  Upon delivery of this Agreement to
Consultant, this Agreement, and the other agreements referred to herein, will
constitute the valid and binding obligations of Company, and will be enforceable
in accordance with their respective terms.




6.10

Except as may be required by law, neither Consultant nor the Company shall
disclose the financial terms of this Agreement to persons not involved in the
operation of the Company, and the Parties shall disclose the financial terms of
the Agreement to those involved in the operation of the Company only as needed
to implement the terms of the Agreement or carry out the operations of the
Company. The above notwithstanding, the financial terms of the Agreement may be
disclosed to: (i) either Party’s accountants, financial or tax advisors, and any
potential investors in the Company, provided such persons agree not to disclose
such terms of the Agreement further; and (ii) members of Consultant’s immediate
family, provided such family members agree not to reveal the terms of the
Agreement further.




6.11

Consultant and the Company agree to perform any further acts and execute and
deliver any documents that may be reasonably necessary to carry out the
provisions of this Agreement.




6.12

The relationship between Consultant and the Company is that of independent
contractor under a “work for hire” arrangement.  All work product developed by
Consultant shall be deemed owned and assigned to Company.  This Agreement is not
authority for Consultant to act for the Company as its agent or make commitments
for the Company.  Consultant will not be eligible for any employee benefits, nor
will the company make deductions from fees to the consultant for taxes,
insurance, bonds or the like.  Consultant shall not hold himself out as an
officer, director or employee of the Company (unless Consultant is hereafter
appointed to such position).  Consultant retains the discretion in performing
the tasks assigned, within the scope of work specified.




6.13

Consultant agrees to pay all taxes that may be imposed upon Consultant with
respect to the Fees paid to Consultant hereunder.





4




--------------------------------------------------------------------------------



6.14

This Agreement and the rights and remedies of each party arising out of or
relating to this Agreement (including, without limitation, equitable remedies)
shall (with the exception of any applicable federal laws) be solely governed by,
interpreted under, and construed and enforced in accordance with the laws
(without regard to the conflicts of law principles) of the State of Arizona.




6.15

Neither this Agreement nor any right, remedy, obligation or liability arising
hereunder or by reason hereof shall be assignable (including by operation of
law) by either party without the prior written consent of the other party to
this Agreement, except that the Company may, without the consent of the
Consultant, assign its rights and obligations under this Agreement to any
corporation, firm or other business entity with or into which the Company may
merge or consolidate, or to which the Company may sell or transfer all or
substantially all of its assets, or of which 50% or more of the equity
investment and of the voting control is owned, directly or indirectly, by, or is
under common ownership with, the Company. Provided such assignee explicitly
assumes such responsibilities, after any such assignment by the Company, the
Company shall be discharged from all further liability hereunder and such
assignee shall thereafter be deemed to be the Company for the purposes of all
provisions of this Agreement including this Section 10.  Compensation under this
Agreement is assignable at the discretion of the Consultant.




6.16

No provision of this Agreement may be modified, amended, waived or terminated
except by an instrument in writing signed by the parties to this Agreement. No
course of dealing between the parties will modify, amend, waive or terminate any
provision of this Agreement or any rights or obligations of any party under or
by reason of this Agreement.




6.17

Third-Party Benefit.  Nothing in this Agreement, express or implied, is intended
to confer upon any other person any rights, remedies, obligations or liabilities
of any nature whatsoever.




6.18

The parties have participated jointly in the negotiation and drafting of this
Agreement and each provision hereof.  In the event any ambiguity, conflict,
omission or other question of intent or interpretation arises, this Agreement
shall be construed as if jointly drafted by the parties, and no presumption or
burden of proof shall be presumed, implied or otherwise construed favoring or
disfavoring any party by virtue of the authorship of this Agreement or of any
provision hereof.




IN WITNESS WHEREOF, this Consulting Agreement has been executed by the Parties
as of the date first above written.




First Resources Corp.

Steven J. Radvak




Date:  9/9/2010




Date:   9/10/2010




By:   /s/ Gloria Ramirez-Martinez




By:      /s/ Steven J. Radvak                         




Name:  

Gloria Ramirez-Martinez




Name:  

Steven J. Radvak




Title:  

Chief Executive Officer




Title:      Consultant and VP of Exploration














5


